--------------------------------------------------------------------------------

Exhibit 10.1

LETTER OF INTENT



THIS BINDING LETTER OF INTENT

is dated as of the 16th day of December, 2009.



BETWEEN:

ICP SOLAR TECHNOLOGIES INC.


a corporation duly formed under the laws of the State of Nevada with its
principal office at: 7075 Place Robert-Joncas, Montreal, Quebec, Canada H4M2Z2



(hereinafter referred to as "ICP")

On the First part

AND:

EPOD ERNEUEBARE ENERGIEN.


a corporation duly formed under the laws of Germany with its principal office in
Ketten, Germany



(hereinafter referred to as "EEE")

AND:

Volkersleier GmbH & Co-KG,

a corporation duly formed under the laws of Germany with its principal office in
Ketten, Germany



(hereinafter referred to as "Volkersleier")

On the Second part

(Hereinafter Collectively called the "Parties")



This exclusive binding letter of intent ("Binding LOI") is entered into by and
between the Parties and sets out the basis for the acquisition of 9% (nine
percent) of the total number of issued and outstanding shares of common stock
Volkersleier, a wholly owned subsidiary of EEE, by ICP under the following terms
and conditions:

1.

The Company shall acquire a total of 9 shares of common shares of Volkersleier
("Volkersleier Shares"), representing 9% (nine percent) of the total number of
issued and outstanding shares of common stock Volkersleier ("Volkersleier Common
Shares") held by EEE for a purchase price equal to $328,500 to be paid as
follows: (i) 4,600,000 (four million six hundred thousand) shares of common
stock of ICP at a price of $0.07 per share.

--------------------------------------------------------------------------------

2.

The Parties agree that EEE shall grant ICP an option to purchase additional
shares of Volkersleier ("Option") representing up to 91% (ninety-one percent) of
the Volkersleier Common Shares for a period of 6 (six) months from the signing
of this Binding LOI. (Option Period"").

3.

The Parties agree and undertake to enter into a mutually agreeable definitive
share purchase agreement and any other documents necessary for the Acquisition
("Acquisition Documents"), within 30 (thirty days) of the signing of this
Binding LOI, or as soon as practicable thereafter.

4.

In the event that Acquisition Documents are not entered into by the Parties
within 90 (ninety) days from the signing of this Binding LOI, then this Binding
LOI shall become null and void.

5.

Volkersleier undertakes and guarantees not to enter into, engage in, nor
entertain to enter into any change of control transactions independently, with
other third parties at any time during the term of this Binding LOI.

6.

The Parties warrant that each has obtained all requisite approvals and that each
has the authority to enter into this Binding LOI.

7.

This Binding LOI shall be binding on the Parties as of the date of signature
hereof.

8.

This Binding LOI shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Nevada. The
Parties hereby agree to submit the resolution of any disputes or controversies
relating hereto to the Courts of the State of Nevada.

IN WITNESS WHEREOF

the parties hereto have executed this Binding Letter of Intent as of the day and
year first above written.



ICP SOLAR TECHNOLOGIES INC.

By: /s/ Sass Peress                                                    
 

Sass Peress, President and CEO

EPOD ERNEUEBARE ENERGIEN



By: /s/ Michael Matvieshen                                   
 

Michael Matvieshen, President and CEO

VOLKERSLEIER GMBH & CO-KG

By: /s/ Michael Matvieshen                                  
 

Michael Matvieshen, President and CEO

--------------------------------------------------------------------------------